Citation Nr: 0300471	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  99-06 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased monthly apportionment of the 
veteran's VA benefits in excess of $190 each on behalf of 
the two children of the veteran in the appellant's custody.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs



WITNESSES AT HEARINGS ON APPEAL

Appellant, the veteran's children in the appellant's 
custody, and the veteran 


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1971.  Two of the veteran's children are in the 
custody of the appellant, their mother, who brings this 
claim on their behalf.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 decision by the 
RO that increased the amount of apportionment for the two 
children of the veteran in the appellant's custody to 
$380.00 per month, effective May 1, 1998.  Both the veteran 
and the appellant disagreed with that increase in May 1998, 
and, after additional evidence was submitted, a statement of 
the case (SOC) was issued in April 1999 to both parties.  
Later that same month, the appellant submitted a timely 
substantive appeal of the denial of an apportionment in 
excess of $380.00 monthly.  The veteran and the appellant 
testified at hearings before the RO following that 
substantive appeal.  By a decision issued to both parties in 
August 2001, the Board remanded the claim for further 
development.

The appellant requested a hearing before the Board.  The 
requested hearing was conducted in June 2000 by the 
undersigned Board member.  The veteran was notified of the 
hearing, but did not appear.  The veteran was provided a 
transcript of the hearing in September 2001.  

As noted in the Board's August 2001 remand, the appellant's 
June 2000 Travel Board testimony before the undersigned 
Board Member appears to raise a question as to whether the 
apportionment for one of the veteran's children in her 
custody was improperly discontinued while that child was 
pursing a course of education, possibly high school.  The 
evidence of record does not reflect that the eldest child's 
education status at the time of the discontinuance of the 
apportionment for that child has been clarified.  This 
matter is referred to the RO for follow-up.  


FINDINGS OF FACT

1.  The veteran and the appellant have been notified of the 
evidence and information needed to substantiate the claim, 
and all evidence necessary for an equitable disposition of 
the claim addressed in this decision has been obtained.

2.  The veteran is currently in receipt of total disability 
compensation based on individual unemployability due to 
service-connected disabilities, effective in November 1996; 
with addition of allowances for dependents, his monthly 
benefit is more than $2,200.  

3.  Effective May 1, 1998, the apportionment for each child 
of the veteran in the appellant's custody has been $190 
monthly; these apportionments have terminated, as each child 
has reached age 18.  

4.  The veteran's monthly income and expenses have varied 
during the pendency of this appeal, but the amount of  
benefits paid to him monthly has exceeded his expenses since 
May 1998, when an award of total disability began; at that 
same time, he also received a retroactive payment to 
November 1996.

5.  The appellant's monthly household income is less than 
her reasonable expenses. 
6.  The evidence establishes that there is a demonstrable 
need of an apportionment of $200 monthly for each child of 
the veteran's in the appellant's custody.

7.  An increase in apportionment to $200 monthly would not 
result in hardship to the veteran. 


CONCLUSION OF LAW

A monthly apportionment of $200 for each of the veteran's 
children in the appellant's custody is warranted.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5307 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.450-3.453, 3.458 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a claim submitted on August 6, 1997, the appellant 
contended that she had inadequate resources to meet monthly 
living expenses and that she and the veteran's children in 
her custody were suffering financial hardship.  She 
continues to contend that an increased apportionment is 
necessary.  

Duty to assist and notify generally

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
matter must be addressed because this change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002); see 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. 
Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect).  This law 
eliminates the requirement that a claimant submit a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by VA as of that date (with the exception of the 
regulatory amendments to 38 C.F.R. § 3.156(a) relating to 
the definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to assistance in claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)).  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).

VA must notify a claimant of evidence and information 
necessary to substantiate his claim and inform the claimant 
whether the claimant or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant was initially notified by a December 1997 
apportionment decision of the basis for the denial of her 
claim for an increased apportionment in excess of $150 for 
each child, and was notified by a February 1998 
apportionment decision of the reason for a determination 
that the apportionment for each child should be increased to 
$190.  The veteran was also notified of each of these 
decisions and the bases for the decisions.  The veteran 
provided testimony at a June 1998 hearing and the appellant 
provided testimony at a June 2000 Board hearing.  The 
appellant and the veteran were further informed of the 
applicable laws and regulations and reasons for the 
determinations by a May 1998 statement of the case (SOC), an 
April 1999 supplemental SOC, and by the Board's August 2001 
remand.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the appellant 
contended that she had financial hardship.  She provided 
income information several times during the pendency of the 
appeal, and the RO obtained income information from the 
veteran and his spouse several times during the pendency of 
the appeal.  The appellant and the veteran have each 
provided testimony.

The Board finds that no additional notice or development 
action is required to ensure compliance with the new 
statutory provisions.  In addition, there is no indication 
that the Board's current review and disposition of the claim 
will result in any prejudice to the parties in the instant 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
Finally, the Board finds that the RO complied with the 
instructions set forth in the August 2001 remand, such that 
the Board may now adjudicate the appeal.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Accordingly, the Board finds 
that all facts have been developed to the extent indicated.  
As such, the Board finds the duty to assist the parties in 
the development of the claim under the VCAA has been met.

Factual Background

Certain basic facts are not in dispute.  The appellant is 
the mother and custodial parent of two children of the 
veteran.  She was awarded an apportionment of the veteran's 
benefits in 1987..  When she submitted the August 1997 
request for increased apportionment underlying this appeal, 
the total monthly amount being apportioned for the two 
children was $230.  

When the appellant submitted the claim for increased 
apportionment, the veteran/appellee had been awarded service 
connection for low back strain with lumbar myalgia, 
evaluated as 40 percent disabling, and was service-connected 
for a right ankle strain, evaluated as 10 percent disabling 
for many years.  He was receiving non-service-connected 
pension rather than compensation, however, because the 
pension provided a greater benefit that the level of 
compensation that would have been payable.  The veteran's 
monthly pension benefit was $1,304.00, from which the amount 
of $230 was apportioned to the appellant.  

During the pendency of this appeal, the veteran was awarded 
service connection for urinary incontinence, erectile 
dysfunction, and depression, and found to be totally 
disabled based on individual unemployability (TDIU) due to 
service-connected disabilities.  This entitlement was 
greater than the son-service connected disability pension.  
By a rating decision issued in April 1998, the TDIU award 
was made effective in November 1996.  Special monthly 
compensation was also awarded, effective in March 1997.  The 
veteran's monthly benefit, beginning May 1, 1998, was 
$2,297.00.  In early May 1998, the veteran received a 
retroactive payment of $11,487.00.  The veteran's monthly 
benefit, as of June 1, 2002, was $2,456.  

The income and expenses of the appellant and of the veteran, 
and the relative economic hardship of each household, are in 
dispute.  In a statement submitted to the RO in early August 
1997, the appellant stated that she was only able to work 
part-time and was behind on her bills.  In an income and 
expense statement submitted in September 1997, the appellant 
reported a weekly net take-home salary of $150.  In 
addition, she received $230 monthly in apportionment of the 
veteran's benefits and $180 of food stamps.  She listed her 
average monthly expenses for rent as $201, with food 
expenses of $250 to $300.  She estimated expenses for 
utilities, including electricity, heat and water, as $149 
monthly.  In addition, she had other payments of $95, 
newspaper costs of $23.60, and transportation and household 
expenses of $120 monthly.  The RO concluded that the 
appellant's expenses exceeded her income by $97 monthly.  

The Board notes in part that the expenses listed by the 
appellant did not include any estimated amount for clothing, 
health insurance, or medical or dental expenses, and 
included school expenses of only $25 per child per month.  

Income and expense reports submitted by the veteran prior to 
May 1998 reflect that his income exceeded his expenses by no 
more than a few dollars each month.  Because the veteran was 
provided with retroactive benefits in May 1998, however, the 
income and expense statements provided prior to May 1998 do 
not present an accurate picture of the veteran's overall 
financial situation.  The reports prior to May 1998 reflect 
that, in September 1997, the veteran's income was 
approximately $1,000 per month, after deduction of the $230 
apportionment to the appellant.  The veteran indicated that 
his spouse had no income.  Average monthly expenses for the 
veteran's household included $350 for rent, $50 monthly for 
repayment of overpaid VA benefits, food expenses of $250, 
and electricity, telephone, clothing, household needs, and 
cable TV expenses averaging $355 monthly.  Thus, the 
veteran's monthly expenses were about $1,000 and equal to 
his monthly income.  

In October 1997, the veteran submitted a statement 
indicating that he was living at his mother's residence.  He 
requested that his legal spouse, C.R.J., receive an 
apportionment for their child in C.R.J.'s custody.  The 
veteran did not submit updated information about the 
household income and expenses for the household in which he 
was living.  However, no apportionment to the veteran's wife 
for the veteran's child in her custody was granted because 
the veteran and his wife submitted statements in March 1998 
which reflected that they were again living in the same 
household.  

In a December 1997 apportionment decision, the RO noted that 
the veteran's income exceeded his expenses by $52 monthly, 
while the appellant's expenses exceeded her income by $97.  
The RO concluded that an increased apportionment to the 
appellant would cause hardship to the veteran.  In a 
December 1997 statement, the appellant disagreed with that 
determination.  She indicated that she no longer received 
food stamps.  She stated she was employed, but her 
employment provided the only household income.  

In a special apportionment decision prepared in February 
1998, the RO noted that the veteran's benefits had increased 
so that his net income after expenses was approximately 
$1000, whereas the claimant's net income was approximately 
$100 less than her current monthly income.  The Board notes 
that a shortfall limited to $100 less in income than in 
expenses in any month assumed that no medical, dental or 
clothing expenses arose.  The RO concluded that an 
apportionment of $190 per child, or $380 per month for the 
veteran's children in the appellant's custody (an increase 
of $75 per child, or $150 while both apportionments were in 
effect) was warranted. 

By statements submitted in February 1998 and March 1998, the 
veteran disagreed with this apportionment, partly because he 
was no longer living with his spouse and because he thought 
that the appellant had understated her income.  Then, in a 
March 1998 statement, the veteran indicated he was again 
living with his spouse.  In addition, this income and 
expense statement discloses that his household income 
(including his spouse's income) exceeded $3,000, with 
expenses of about $2,500.  

In an income and expense statement submitted in May 1998 
(but reflecting income and expenses in April 1998), the 
appellant indicated a weekly take-home income of $290.  This 
was approximately $1160 per month, or $1,390 with addition 
of the $230 apportionment.  Her expenses totaled 
approximately $1,790, or about $400 more than her income.  
Since the apportionment rose to $380 in May, the appellant's 
expenses exceeded her income by only $250 beginning in May 
1998.  The Board notes that the appellant stated that the 
veteran's children in her custody had asthma and that she 
was required to pay for the medications; a cost of only $75 
per month for medical expenses was included in the income 
and expense statement. 

At a personal hearing in June 1998, the veteran testified 
that he and his spouse were back together and that she was 
working.  He testified that he saw his children in the 
appellant's custody quite often, especially in emergencies.  
This testimony was consistent with the income and expense 
statement submitted the previous month.  He noted that one 
of his children in the appellant's custody had just 
graduated and he had attended the graduation.  He indicated 
that he provided support in addition to the apportionment, 
through such activities as taking his children out to eat or 
buying clothes for them while they were on outings with him, 
averaging perhaps $100 each month for each child.  The 
veteran testified that the appellant had additional 
household income because a nephew and an older child of the 
appellant lived in the same household.  

In July 1998, the veteran provided an updated list of 
expenses disclosing that he had debts of $4,500 for an 
automobile and $600 for furniture.  The listed monthly 
expenses totaled slightly more than $3,000, and the 
household monthly income, including the income of the 
veteran's spouse, totaled slightly more than $3000.  Thus, 
the veteran's income and expenses were roughly equal.  

The appellant provided a September 1998 income and expense 
statement which reflected net take-home salary of $300 
weekly, for an income of approximately $1,600 monthly with 
addition of the apportionment from the veteran's benefits.  
The appellant's monthly expenses were approximately $1,800, 
assuming no transportation expenses other than $50 for gas 
for the car.  No car payment was listed, nor did the expense 
statement include any allowance for car maintenance, 
although a monthly car insurance premium of $76 was noted.  
This budget also assumed that no more than $100 in clothing 
expenses or $100 in medical expenses would be incurred in 
any month.  With those assumptions, the appellant's monthly 
expenses exceeded her income by about $200.

The RO concluded that the veteran had net disposable income 
after expenses of $299 monthly.  The Board does not disagree 
with that conclusion, and notes that the veteran was 
apparently using that excess income to pay off outstanding 
loan and credit obligations.  The RO concluded that the 
appellant had a net disposable income of $200 after 
expenses.  The basis for this conclusion is unclear to the 
Board because the evidence establishes that the appellant's 
income did not exceed her basic expenses.  It appears to the 
Board from the record that the appellant did not have $200 
in disposable income above expenses; rather, her expenses 
appear to have exceeded her income by about $200 monthly.  
In any event, in an October 1998 decision, the RO determined 
that no change in the $380 apportionment was appropriate.  

In April 1999, the veteran's spouse, CRJ, sought an 
apportionment for the benefit of the veteran's dependents in 
her custody; however, before this claim was adjudicated, the 
veteran and his spouse notified VA that they were living 
together again, and no apportionment was withheld.  

At a hearing conducted in August 1999, the appellant and the 
veteran's child, C., testified that the veteran was not 
contributing to their household beyond the apportioned 
amount.  C. testified that she had recently had surgery on 
her eyes.  The appellant also testified that she had medical 
expenses not covered by her insurance.

The veteran submitted an updated income and expense 
statement which again reflected that there was a household 
income of approximately $3,000 monthly and expenses of 
$2,700 monthly.  The RO concluded that because the veteran 
had $300 monthly left after expenses and the appellant had 
$200 monthly left after expenses, an increased apportionment 
was not required.  

As previously discussed, however, the Board finds that the 
evidence shows that the appellant's income was $200 less 
than her expenses, rather than $200 more than expenses.  
Moreover, the Board notes that the appellant did not report 
any expense for "eye surgery" as the veteran's child 
testified she had undergone.  The Board further notes that 
the veteran estimated monthly clothing expenses of $400 for 
his household (consisting of himself, two dependent 
children, and his spouse).  In contrast, the appellant 
reported $100 monthly in clothing costs for herself and her 
two daughters.  

In April 2000, the veteran's spouse, CRJ, again sought an 
apportionment, stating that she and the veteran were 
separated.  An updated income and expense statement from the 
veteran submitted in July 2000 discloses that he had $366 
left after bills and miscellaneous expenses.  An 
apportionment of $300 was granted to CRJ for the veteran's 
child in her custody and for a stepchild of the veteran in 
CRJ's custody whom the veteran claimed as a dependent.

At a June 2000 Travel Board hearing, the appellant testified 
that she was currently on unemployment benefits, as the 
temporary job she had held for two months had ended.  She 
testified that she had been unemployed for a brief period, 
perhaps two months, before finding that job.  She reported 
last working a steady job in October 1999.  She testified 
that her expenses exceeded her income by as much as $300 per 
week while she was on unemployment benefits.  The veteran's 
child, T., testified that she was working at a grocery store 
during the summer and would be returning to school in the 
11th grade in the fall.  The appellant testified that she had 
been unable to pay her utility bills.  The Board finds that 
the evidence establishes that the appellant's expenses 
exceeded her income by at least $100 weekly, or at least 
$400 monthly while she was on unemployment benefits.

By an undated letter apparently issued in September 2001, 
the RO provided the veteran with a transcript of the Board 
hearing regarding the claim for apportionment of and 
increased amount from the veteran's benefits for his two 
children in the custody of the appellant.

A November 2001 statement of the appellant's income and 
expenses discloses that her net take-home salary was $694, 
apparently bi-weekly.  Her rent was $600, and she had food 
expenses of $200 monthly.  Other expenses included car 
expenses, insurance and gas, totaling approximately $550 
monthly.  Electricity and telephone expenses were $200 
monthly, and monthly medical and dental expenses were 
estimated at $85.  The appellant also estimated $100 monthly 
for clothing and $100 monthly in miscellaneous, household 
and entertainment expenses.  The appellant also noted that 
she owed over $1,500 to the gas company, and she had a car 
loan.  Her income and expense statement shows that the 
appellant's monthly expenses were approximately twice as 
much as her monthly salary.  

The RO concluded that the appellant had $2,250 in monthly 
income when the part-time income of child T., chapter 35 
benefits of child C., and the $190 apportionment for child 
T. were considered.  The RO determined that the appellant's 
income was approximately equal to her expenses.  The RO did 
not specify how much of the $2,250 monthly income was 
attributed to T's income.  However, the appellant disputed 
that T's income contributed significantly to the household's 
monthly budget.  In particular, the appellant stated that T. 
was earning $7.19 per hour, and was working nine hours 
weekly.  A contribution of $600 monthly to the household 
would require an individual making $7.19 per hour to work at 
least 80 hours a month, or about 20 or more hours per week.  
Since T. was still in high school, this would have been a 
hardship to T.  

The RO did not specifically indicate how much the chapter 35 
education benefit to child C. contributed to the appellant's 
monthly household income.  One accounting printout in the 
file reflects that C's award was $485 per month.  The Board 
notes that, if child C's chapter 35 education benefits are 
to be considered in the household income, then C's expenses 
for education must also be considered in the monthly 
estimated expenses.  The appellant included no monthly 
expense for tuition, books, or other school expenses, except 
$25 monthly, apparently for T., in the estimated budget.  

The Board finds that, even with consideration of C's chapter 
35 education benefits, it appears that the appellant's 
expenses exceeded her income by at least $150 monthly except 
when one or both of the veteran's children were employed 
more than 20 hours per week, such as during school 
vacations.  

A November 2001 statement of income and expenses from the 
veteran disclosed that the veteran and his wife were again 
residing together.  The RO took action to terminate the $300 
apportionment to the veteran's wife.  On a field examination 
interview in November 2001, the veteran estimated that he 
and his spouse had income of $3,200 monthly.  Their monthly 
expenses included $650 for rent, $400 for food, car expenses 
of $80, $115 for medical and dental co-payments and life and 
health insurance, and utilities of $285 monthly, as well as 
$500 monthly for clothing and $300 monthly for other 
expenses.  In addition, the veteran noted that he had 
outstanding debt for an automobile and for an unspecified 
accident.  The net income of the veteran's household 
exceeded the expenses.

Analysis

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations as set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102.  Contested claims 
procedures have been followed in this case.  In particular, 
as noted in discussion of the VCAA, each party has been 
provided notices and determinations related to the contested 
claim, and both parties have been advised of the applicable 
laws and regulations.  

A veteran's compensation may be specially apportioned if 
hardship is shown to exist on the part of the veteran's 
dependents as long as such apportionment would not cause 
undue hardship to the veteran.  38 C.F.R. § 3.451.  
Ordinarily, an apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him or 
her, whereas an apportionment of less than 20 percent of the 
veteran's benefits would not provide a reasonable amount for 
any apportionee.  38 C.F.R. § 3.451.

The second type of apportionment is a "special" 
apportionment which may be paid under the circumstances 
described in 38 C.F.R. § 3.451.  That rule provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, 
compensation may be apportioned between the veteran and his 
or her "dependents" on the basis of the facts of the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  38 C.F.R.§ 3.451.  

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount 
of VA benefits payable, other income and resources of the 
veteran and those dependents on whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  
Id.  The special apportionment was apparently designed to 
provide for an apportionment in situations where a veteran 
is reasonably discharging his responsibility for the support 
of any claimant who might be entitled to a "general" 
apportionment, but special circumstances exist which warrant 
giving "dependents" additional support.  See, e. g., Vet. 
Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. 
Reg. No. 6(c), 4 (June 1934).

As noted, the governing regulation states that an 
apportionment of less than 20 percent of a veteran's 
benefits "ordinarily" "would not provide a reasonable amount 
for any apportionee" (emphasis added).  In this case, 20 
percent of the veteran's benefit of $2,297 would be about 
$450.  Moreover, in this case, the monthly apportionment at 
issue is for two children of the veteran rather than for a 
single apportionee.  Thus, the regulation clearly provides a 
basis for increasing the apportionment to the veteran's two 
children in the appellant's custody, even in the absence of 
demonstrated hardship.  

The evidence shows that appellant's monthly expenses have 
exceeded her monthly income in amounts varying from $150 per 
month up to $400 per month throughout the pendency of this 
appeal.  The veteran's monthly household income, in 
contrast, has exceeded his monthly expenses each month 
during the pendency of this appeal, in amounts varying from 
a few dollars up to $500 each month.  

The evidence also establishes that, during some months, 
apparently from May 2000 to November 2001, the veteran also 
paid an apportionment of $300 to his spouse, CRJ, in 
addition to the $190 apportionment to the appellant (the 
apportionment to the appellant was for only one child after 
October 1999, prior to the effective date of any 
apportionment to CRJ).  

The most recent evidence reflects that the veteran's income 
currently appears to exceed his monthly expenses by only 
about $300 monthly.  The veteran's estimated monthly 
expenses of $500 for clothing in this report far exceed the 
appellant's expenses for the same category and seem 
excessive to the Board.  

Hardship contemplates an inability to pay for essentials 
such as food, clothing, shelter or medical expenses.  In 
this case, the appellant was unable to pay for medical or 
dental expenses during some periods of the pendency of this 
appeal.  The appellant is behind approximately $1,500 in her 
payments to the gas company.  Such debts are not shown in 
this case with regard to the veteran's household.  Taking 
all these factors into consideration, the Board finds that 
an increased apportionment to the appellant is warranted, 
limited to the time period from the assigned initial 
effective date of the increased apportionment, throughout 
the period during which the veteran's children in the 
appellant's custody were legally entitled to request an 
apportionment, based on relative hardship. 

In determining whether an increase in apportionment to the 
appellant would result in hardship to the veteran or to any 
other dependents of the veteran, the Board has considered 
the fact that, for about one year of the five years of the 
pendency of this appeal, the veteran also paid an 
apportionment of $300 to his spouse for the child and 
stepchild of the veteran in her custody.  The evidence also 
reflects that the veteran had at least one other child, not 
in the custody of the appellant or the veteran's spouse, to 
whom the veteran also had some support obligations.  These 
considerations suggest that a substantial increase in the 
apportionment to the children of the veteran in the 
appellant's custody might cause hardship to the veteran or 
to other children of the veteran. 

Payment of a substantially increased apportionment from May 
1998 would clearly cause hardship to the veteran, since his 
income exceeds his expenses by only about $300 per month, 
and no amounts in excess of the current apportionment have 
been withheld.  Creation of any overpayment which would 
result in withholding from the veteran's current benefits 
would likely make it difficult, if not impossible for the 
veteran to pay additional amounts if the increase were more 
than a minimal amount, regardless of any amount the veteran 
might have been able to pay in the past, such as when he 
received his retroactive benefits.  

The Board also notes that the evidence reflects that the 
circumstances of the veteran's two children in the 
appellant's custody have changed substantially since the 
appellant submitted her claim in August 1997.  These 
children who were in the appellant's custody are no longer 
under age 18.  Additionally, the more recent evidence 
reflects that the appellant's income is closer to meeting 
her expenses, and that less hardship is demonstrated as 
compared to prior years.  In particular, the appellant now 
has a car and has health insurance coverage.  

Moreover, a substantial increase in an apportionment now to 
the veteran's children in the appellant's custody would do 
little to alter the circumstances and hardships of the past, 
such as when there was no health insurance and insufficient 
money for medical expenses.

On balance, it is the Board's determination that the 
evidence supports an apportionment of $200 for each child of 
the veteran in the appellant's custody during the 
appropriate periods of time that each child was entitled to 
such benefits.  The evidence further demonstrates that, to 
the extent that need for an apportionment in excess of $200 
might be demonstrated on the basis of hardship, an increased 
apportionment in excess of $200 per month per child would 
likely result in hardship to the veteran.  However, an 
increase of no more than $10 per month in the apportionment 
for each child during the period of their eligibility for 
such apportionment should not reasonably result in hardship 
to the veteran or other dependents.  Accordingly, the Board 
concludes that an increased apportionment to $200 at this 
time, but no more, for each child of the veteran in the 
appellant's custody, from May 1998 through the period of 
each child's legal entitlement to such benefits, is 
warranted.  


ORDER

An increased apportionment to $200 for each child of the 
veteran in the appellant's custody, during the period of 
each child's  is granted, subject to controlling regulations 
governing effective dates of monetary awards.  


REMAND

The appellant, in a May 1998 statement, reasonably expressed 
disagreement with the May 1998 effective date of an 
increased apportionment of the veteran's benefits for the 
veteran's children in her custody.  The appellant noted that 
the veteran had received a retroactive increase in benefits 
prior to May 1998, and stated that "some of that money," 
i.e., the retroactive payment, "should have" been 
apportioned to the children in her custody, referencing the 
period prior to May 1998.  Because the appellant has 
reasonably expressed disagreement with the May 1998 
effective date assigned for an increase in apportionment 
following her August 1997 request for such increase, she was 
entitled to a statement of the case (SOC) on that issue.  38 
U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 19.28 (2001); 
see also Manlincon v. West, 12 Vet. App. 238 (1999) (holding 
that where the veteran has expressly stated his disagreement 
with a prior decision, the Board must remand this matter for 
issuance of an SOC).  No SOC addressing the effective date 
assigned for the increased apportionment is associated with 
the claims file.  

Accordingly, that issue is remanded for the following 
action:

1. The RO should furnish to the 
appellant, and to the veteran and his 
representative, an SOC addressing the 
matter of an effective date prior to May 
1, 1998, for an increased apportionment 
for the veteran's children in the 
appellant's custody.  The SOC case 
should include all relevant law and 
regulations pertaining to the claim and 
the reasons and bases for the 
determination.

2.  If, and only if, the appellant files 
a timely substantive appeal, then the RO 
should complete adjudication of the 
claim for an effective date prior to May 
1, 1998, for an increased apportionment, 
and should ensure that the record with 
respect to that claim is fully developed 
prior to adjudication, including when 
considered under the VCAA and procedures 
for contested claims.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  The attached VA Form 4597 that tells what 
steps may be taken by a party if you disagree with this 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Please 
note these corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


